DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021, has been entered.
Response to Arguments
Applicant’s response to Office action was received on September 30, 2021.
In response to Applicant’s amendment of the claims, none of the claim limitations are currently being interpreted under 35 U.S.C. 112(f)/sixth paragraph.
In response to Applicant’s amendment of the claims, all of the prior art rejections, from the previous Office action, are hereby withdrawn.
In response to Applicant’s amendment of the claims, please note the new claim rejections under 35 U.S.C. 112, written description requirement, below in this Office action.
Information Disclosure Statement
Examiner notes that Applicant has cited USPTO Office action(s) in Applicant’s recent information disclosure statement(s) (IDS(s)).  Please note that references cited in 
Claim Interpretation
In response to Applicant’s amendment of the claims, none of the claim limitations are currently being interpreted under 35 U.S.C. 112(f)/sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, with respect to independent Claim 1, Applicant has amended the claim such that both the carrier and customer devices are provided with the digital image, which they each display.  Then a determination is made whether the images 
Paragraph [0074] states:
In various embodiments, once the alternative delivery location is selected by the customer (e.g., via the web portal or return message) at Block 550, the carrier will schedule the final delivery of the items via the Mobile Delivery service. The one or more carrier servers 104 may send a notification to the customer indicating the delivery date and time window at Block 560. In various embodiments, the notification may also include a unique human or machine-readable code. The unique human or machine-readable code may be an alphanumeric code, an image, a 1D or 2D barcode, a QR Code, a Maxicode, or the like. When the carrier service provider delivers the item, the carrier service provider may use the human or machine-readable code to confirm the user's identity at Block 570 (via authentication application 440). For example, the customer may retrieve the notification and associated code on a mobile device 101 and the carrier service provider may scan the code with the carrier device 105 or visually inspect the code to confirm the customer's identity. In other embodiments, near field communication protocols may be used to transfer identification information between the user's mobile device 101 and the carrier device 105. In further embodiments, the customer may be given or may select a personal identification number (PIN) which could be used to confirm the customer's identity. In still further embodiments, the customer may communicate a digital image (e.g., portrait of the customer) to the carrier and the carrier service provider may access the digital image using the carrier device 105 to confirm the customer's identity.

Regarding paragraph [0074], the paragraph describes a unique code, which may be an image, being provided to the customer device.  The paragraph then states that, at delivery, the carrier may use the unique code to confirm the user’s identity (presumably the customer).  As an example, the carrier may scan the code with the carrier device or 
From the above, we do have disclosure of the customer device being provided with an image, which it may display (see the scanning and visual inspecting).  We also have the carrier device being provided with the image, from the customer device, via such options as scanning, NFC, and communicating a portrait.  However, it does not appear that the carrier device is ever described as displaying the image.  Note that the image information can be used for authentication without ever displaying, such as by image file data comparison in the computing system.  The stated manual visual inspection of the image, in the paragraph, is never described to be via display on the carrier device, and the context favors an interpretation in which that occurs via display on the customer device instead.  The fact that the carrier device receives the image does not mean that it displays it.  Regarding the last sentence of the paragraph, “accessing” an image does not necessarily mean displaying the image; the carrier device could be accessing the image from its memory so as to send the image to a server for confirmation of the user’s identity using that system and the image.
If the image is never displayed on the carrier device, then it follows that the disclosure also does not support comparing the displayed images on both the carrier and customer devices to confirm if the item should be released.  Also, even if one were to interpret the last sentence of the paragraph as the carrier device displaying the 
Claim 1 of Applicant’s patent application publication discloses the customer device receiving an image, which it displays for capture by the carrier device.  The captured image is then compared to another image to determine if they are the same.  The issue here is that the carrier device still never displays the image, much less uses the two displayed images compared against each other (on different devices) to make the confirmation determination.  Claim 11’s issue is similar to Claim 1’s, here.
Dependent claims 2-10 depend from Claim 1 and incorporate the written description issue via such dependencies.
Therefore, Claims 1-10 are rejected under 35 U.S.C. 112, written description requirement.
Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, Claim 11 has been amended to add in a feature wherein a portable carrier computing device is determined to be within a predetermined threshold distance 
Paragraph [0019] states:
When a package is bound for a Mobile Delivery customer, various embodiments may determine the location of the customer using the customer's mobile device GPS (global positioning system), a vehicle's positioning device (e.g., navigation system), social networks, prediction algorithms or a check-in service with the system. After determining the location of the customer, the system may send a message to the customer indicating the pending delivery and the original delivery location. The message may also provide one or more suggested alternative delivery location(s) and/or may allow the customer to suggest an alternative delivery location. In some embodiments, there may not be an original delivery address but instead the package may simply provide a unique identifier for the customer. In this case, the system would sent suggested delivery locations based on the location information derived from the customer's mobile device GPS (global positioning system), a vehicle's positioning device (e.g., navigation system), social networks, prediction algorithms or a check-in service with the system.

The above paragraph discloses a determination of the customer’s physical location while a delivery is pending.  However, there is no disclosure of the carrier device reaching within a threshold distance of an alternative delivery location, in response to which the determination of the customer’s physical location is made.
Paragraph [0059] states:
In various embodiments, one of the specific customer delivery programs offered is a “Mobile Delivery” program. When a user selects the Mobile Delivery 

The above paragraph discloses the carrier server being able to access the GPS location of the customer mobile device.  However, there is no disclosure of determining that the carrier device has reached within a threshold distance of an alternative delivery location, in response to which the determination of the customer’s physical location is made.
Paragraph [0073] states:

In further embodiments, the alternative delivery location may be a dynamic location based on the mobile device 101 GPS or social network account. For this embodiment, the customer may provide a base location (e.g., original address, current GPS location, retail store, landmark, intersection) and agree to remain within a predetermined distance from that location (e.g., 1 mile). For example, the customer may be shopping at nearby retail stores and request that the item is delivered to her dynamic location. The carrier service provider would then use the GPS location of the customer's mobile device 101, social network information including information about the customer and/or the customer's vehicle (which may be part of a vehicle social network) to locate the customer and make the delivery of the item. In various embodiments, the carrier service provider may initially be en-route to the original address and receive a message from the one or more carrier servers 104 to re-route the item to a dynamic delivery location. The carrier service provider could then use navigation techniques, social network information including information about the customer and/or the customer's vehicle (which may be part of a vehicle social network) to locate the dynamic location of the customer. In some embodiments, the item may be delivered to a different delivery vehicle determined by the carrier that is already schedule to deliver near the dynamic location.

The immediately preceding paragraph describes an en-route carrier accessing the customer’s physical location.  However, there is no disclosure of determining that the carrier device has reached within a threshold distance of an alternative delivery location, in response to which the determination of the customer’s physical location is made.

Therefore, Claims 11-20 are rejected under 35 U.S.C. 112, written description requirement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Lu, US 20100100233 A1 (universal intelligent postal identification code);
b.  Kadaba, US 20050119786 A1 (containerized shipping of mail pieces);
c.  Melechko, US 7962422 B1 (redirection of deliveries).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628